Citation Nr: 1001293	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-16 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel







INTRODUCTION

The Veteran appears to have had active service from January 
1977 to May 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
in Nashville, Tennessee, which, in pertinent part, denied 
service connection for a myocardial infarction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2009).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for cardiovascular-renal disease may also 
be established based on a legal "presumption" by showing that 
the condition manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

The Veteran asserts that he currently has a heart disorder 
that is attributable to symptoms or a condition that he 
experienced in service.  In his Statement in Support of Claim 
(VA Form 21-4138) received in March 2007, he indicated that 
he had a heart attack while on active duty.  Later, in his 
Appeal To Board Of Veterans' Appeals (VA Form 9) received in 
May 2009, he related his current heart disorder to chest 
pains that he experienced while in service.

Although the Veteran's service treatment records show that 
that he reported chest pain while in service, they do not 
show any treatment or diagnosis related to a heart 
disability.  Service treatment records show that in September 
1980, he reported chest pains, however, X-rays showed that 
his chest was normal.  In October 1981, he reported chest 
pains and was diagnosed with gastritis.  In October 1982, he 
reported chest pains, was assessed with an adverse reaction 
to antabuse.  The separation report of medical examination 
dated in April 1987 shows that clinical evaluation of the 
heart and vascular system was normal.  However, in the 
associated report of medical history, the Veteran indicated a 
history of pain or pressure in the chest.  The examiner 
elaborated that the Veteran would get occasional sharp pains 
in the chest with exercise.  It was also indicated that he 
had a few incidents of elevated blood pressure, but that he 
was currently normotensive with no medication.  Frequent 
heartburn was also noted.

Subsequent to service, VA outpatient treatment records show 
that in January 1991, his chest was normal.  In February 
1992, there was no evidence of acute infiltrates and no 
cardiomegaly, but there was minimal bilateral chronic 
interstitial fibrosis and his aorta was slightly dilated.  In 
May 1992, there was no evident cardiopulmonary disease.  In 
March 1993, his lungs and heart were unremarkable.  In June 
1995, there was no evidence of upbeat parenchymal disease.  
In December 1995, his heart was of normal size and 
configuration and the impression was no active disease.

A VA outpatient treatment record dated in November 2001, the 
Veteran was treated for what was determined to be a cocaine-
induced myocardial infarction, and subsequently underwent a 
left heart catheterization.  VA outpatient treatment records 
beginning in February 2003, show intermit treatment for 
reported atypical chest pains and coronary artery disease.

In light of the inservice reports of chest pains and elevated 
blood pressure readings, and given the post-service 
myocardial infarction and subsequent treatment for coronary 
artery disease, the Board finds that the Veteran should be 
scheduled for an a VA examination so that a medical opinion 
may be obtained as to the current nature and etiology of his 
asserted heart disorder.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).  When medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for an appropriate VA cardiovascular 
examination to ascertain the extent, 
nature, and etiology of his asserted heart 
disorder.  The claims file and a copy of 
this Remand must be made available and 
reviewed by the examiner.  A discussion of 
the Veteran's documented medical history 
and assertions should also be included.  
All appropriate tests or studies should be 
accomplished, and all clinical findings 
should be reported in detail.
`
The examiner should clearly identify if 
the Veteran currently has a heart 
disorder.  If the Veteran has such 
disorder, the examiner should render an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (at least a 50 percent 
probability) that the disorder found on 
examination was incurred in or aggravated 
by service.  In offering this assessment, 
the examiner must discuss the prior 
medical evidence in detail and reconcile 
any contradictory evidence, to include the 
service treatment records demonstrating 
reported chest pain with exercise an 
incidents of elevated blood pressure,  as 
referenced above.  

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology.  Any 
opinions expressed must be accompanied by 
a complete rationale.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further any action 
is required, it should be undertaken prior 
to further claim adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


